Wright, J.
1. Evidence objections to. It is objected that the court below erred in admitting in evidence, against plaintiff’s objection, the deed from White to the wife, Honora O’Hagan. Its pertinency would seem to be most apparent. This conveyance was an essential chain in the title under which defendants undertook to justify. Aside from this, however, the objection was general — no ground whatever being stated. And hence there is no question for us to consider (Rev. § 3107).
2. —legal t trespass: resactfudicata. The main argument, however, is directed to the action of the court in giving and refusing certain instructions. On more than one ground this . , . . . . ^ assignment -ot error might, m our opinion, be overruled. Without discussing them at length we may state one.
*252So far as disclosed by this record, the legal title to this property was in Mary O’Hagan, the daughter, under the deed from the mother, at the time plaintiff filed his bill to set aside the deed from White to his former wife. And this title so remained at the time of the commission of the alleged trespass, and so continues to this time. There is nothing to impeach the validity of that deed, nor in the least to show that the daughter has not a clear and indisputable title to the property. She has never been a party to any proceeding in relation to said title, and certainly is not concluded by any adjudication. This being so, we cannot say that plaintiff has shown title, nor that he had any such right to protect or enjoy this property as entitled him to maintain this action. Whatever his rights as against the wife, and however much defendants might be liable if the title had remained in her (a question which we do hot pretend to discuss), he fails to show any as against the apparent rightful legal owner, and hence his action must fail. None of the instructions complained of are in conflict with this theory, and the judgment is therefore
Affirmed.